                          Case 5:19-cv-03445-LHK Document 54 Filed 06/01/20 Page 1 of 8



                   1   COOLEY LLP                                        ORRICK, HERRINGTON & SUTCLIFFE LLP
                       MICHAEL G. RHODES (116127)                        JARED BOBROW (133712)
                   2   (rhodesmg@cooley.com)                             (jbobrow@orrick.com)
                       101 California Street                             DIANA M. RUTOWSKI (233878)
                   3   5th Floor                                         (drutowski@orrick.com)
                       San Francisco, CA 94111-5800                      DONNA T. LONG (311250)
                   4   Telephone: (415) 693-2000                         (dlong@orrick.com)
                                                                         1000 Marsh Road
                   5   MARK F. LAMBERT (197410)                          Menlo Park, CA 94025-1015
                       (mlambert@cooley.com)                             Telephone: (650) 614-7685
                   6   TIJANA M. BRIEN (286590)                          Facsimile: (650) 614-7400
                       (tbrien@cooley.com)
                   7   JESSIE SIMPSON LAGOY (305257)                     GEOFFREY G. MOSS (258827)
                       (jsimpsonlagoy@cooley.com)                        (gmoss@orrick.com)
                   8   3175 Hanover Street                               777 S. Figueroa St., Suite 3200
                       Palo Alto, CA 94304                               Los Angeles, CA 90017
                   9   Telephone: (650) 843-5200                         Telephone: (213) 629-2020
                       Facsimile: (650) 849-7400
               10                                                        Attorneys for Defendants
                       Attorneys for Plaintiff                           CHI XU and HANGZHOU TAIRUO
               11      MAGIC LEAP, INC.                                  TECHNOLOGY CO. LTD., d/b/a NREAL

               12

               13
                                                       UNITED STATES DISTRICT COURT
               14
                                                  NORTHERN DISTRICT OF CALIFORNIA
               15
                                                             SAN JOSE DIVISION
               16
                       MAGIC LEAP, INC.,                                    Case No. 5:19-cv-03445-LHK
               17
                                          Plaintiff,                        [PROPOSED] STIPULATED ORDER
               18                                                           ON DISCOVERY OF
                              v.                                            ELECTRONICALLY STORED
               19                                                           INFORMATION
                       CHI XU, an individual; HANGZHOU
               20      TAIRUO TECHNOLOGY CO., LTD., d/b/a
                       NREAL,
               21
                                          Defendants.
               22

               23

               24

               25

               26

               27

               28
  COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO
                                   [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF ESI (CASE NO. 5:19-CV-03445-LHK)
                            Case 5:19-cv-03445-LHK Document 54 Filed 06/01/20 Page 2 of 8



                   1   1.      PURPOSE

                   2           This Order will govern discovery of electronically stored information (“ESI”) in this case

                   3   as a supplement to the Federal Rules of Civil Procedure, this Court’s Guidelines for the Discovery

                   4   of Electronically Stored Information, and any other applicable orders and rules.

                   5   2.      COOPERATION

                   6           The parties are aware of the importance the Court places on cooperation and commit to

                   7   cooperate in good faith throughout the matter consistent with this Court’s Guidelines for the

                   8   Discovery of ESI.

                   9   3.      PRESERVATION

               10              The parties have discussed their preservation obligations and needs and agree that

               11      preservation of potentially relevant ESI will be reasonable and proportionate. To reduce the costs

               12      and burdens of preservation and to ensure proper ESI is preserved, the parties have identified a non-

               13      exhaustive list of data sources that are not reasonably accessible because of undue burden or cost

               14      pursuant to Fed. R. Civ. P. 26(b)(2)(B), and agree that the circumstances of this case do not warrant

               15      the review or production or preservation of the following: voicemail, except for voicemail that is

               16      digitized and attached to an email, if any; legacy data, i.e., information stored in an obsolete format;

               17      temporary data stored in a computer’s random access memory (RAM) or other ephemeral data that

               18      are difficult to preserve without disabling the operating system; residual, fragmented, or damaged

               19      data; on-line access data such as temporary Internet files, history, cache, cookies, and the like;

               20      information stored in unallocated space in file systems on magnetic media; and information created

               21      or copied during the routine, good-faith performance of processes for the deployment, maintenance,

               22      retirement, and disposition of computer equipment by the party.

               23      4.      SEARCH

               24              The parties agree that in responding to an initial Fed. R. Civ. P. 34 request, or earlier if

               25      appropriate, they will meet and confer about methods to search ESI in order to identify ESI that is

               26      subject to production in discovery and filter out ESI that is not subject to discovery. The parties

               27      expect to confer regarding the identity and number of custodians, and search terms for ESI.

               28              Nothing in this Order prevents the parties from agreeing to use technology-assisted review
  COOLEY LLP
ATTORNEYS AT LAW
                                                                        1.
   PALO ALTO
                                   [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF ESI (CASE NO. 5:19-CV-03445-LHK)
                            Case 5:19-cv-03445-LHK Document 54 Filed 06/01/20 Page 3 of 8



                   1   and other techniques insofar as their use improves the efficacy of discovery. Such topics may be

                   2   discussed pursuant to the District’s E-Discovery Guidelines.

                   3   5.      PRODUCTION FORMATS

                   4           The parties agree to produce for each document:

                   5           (a)      except as otherwise provided, (i) office productivity (e.g., Microsoft Office, Apple

                   6   iWork, Google Docs/Sheets/Slides, etc.), PDF, and image (e.g., documents with .jpg, .jpeg, .gif.,

                   7   .png, .tif, .tiff, .psd, .eps, and .ai file extensions) documents that contain color content will be

                   8   produced in single-page color JPEG images, and (ii) all other documents will be produced in single-

                   9   page 300 DPI Group IV TIFF images;

               10              (b)      upon reasonable request by any party, emails or other documents produced in black-

               11      and-white may be re-produced in single color JPEG images using the same Bates label numbers;

               12              (c)      with document-level text files containing extracted text or OCR, if extracted text is

               13      unavailable, and named according to Bates Begin number;

               14              (d)      for documents that are not typically intended to be printed or are not readily usable

               15      in printed form, such as spreadsheets (.xls, .xlsx, .csv, etc.), audio, or video files, the document

               16      should be produced in native format with a single page TIFF placeholder corresponding to the

               17      native file indicating “File Provided Natively” and denoting the original file name, Bates label and

               18      confidentially endorsement, and a link in the load file to the native file;

               19              (e)      documents should be provided with Concordance/Relativity-compatible image and

               20      data load files (i.e., .OPT and .DAT files) using standard Concordance/Relativity delimiters. The

               21      first line in each Concordance/Relativity compatible .DAT file should be the header containing the

               22      agreed-upon field names, and each subsequent line should contain the fielded data for each

               23      document. Concordance/Relativity-compatible image and data load files (i.e., .OPT and .DAT files)

               24      should be provided in a self-identified “Data” folder. Load files should include the following

               25      metadata: Bates Begin; Bates End; Bates BegAttach; Bates EndAttach; NativeLink (where

               26      appropriate); Extracted Text Link;

               27              (f)      load files will also include, where available: Custodian; All Custodians; From; To;

               28      CC; BCC; Subject; Date Sent; Time Sent; File Extension; File Name; Author; Date Created; Time
  COOLEY LLP
ATTORNEYS AT LAW
                                                                     2.
   PALO ALTO
                                     [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF ESI (CASE NO. 5:19-CV-03445-LHK)
                          Case 5:19-cv-03445-LHK Document 54 Filed 06/01/20 Page 4 of 8



                   1   Created; Date Last Modified; Time Last Modified; Message ID; MD5Hash;

                   2           (g)      for documents unable to be imaged, a Bates-numbered placeholder will be provided

                   3   indicating as such, and parties may request the native file;

                   4           (h)      if any part of a document or its attachments is responsive, the entire document and

                   5   attachments will be produced, except any attachments that must be withheld or redacted on the

                   6   basis of attorney/client privilege, work-product privilege, a joint-defense privilege or any other

                   7   applicable privilege, immunity or protective doctrine. To the extent any such document is withheld

                   8   on the basis of attorney/client privilege or work-product protection, it should be identified using a

                   9   single page TIFF placeholder, stating “Withheld as Privileged,” which will not relieve any

               10      obligation to include the document on a Privilege Log. For documents withheld on the basis of

               11      attorney/client privilege or work-product protection, the load file in Section 5(f) should not include

               12      the Subject or File Name fields. The parties shall take reasonable steps to ensure that parent-child

               13      relationships within a document family (the association between an attachment and its parent

               14      document) are preserved. The child document(s) should be consecutively produced immediately

               15      after the parent document. Each document shall be produced with the production number for the

               16      first and last page of that document in the “BegBates” and “EndBates” fields of the data load file

               17      and with the “BegAttach” and “EndAttach” fields listing the production number for the first and

               18      last page in the document family;

               19              (i)      to the extent that a document or ESI contains tracked changes or comments, the

               20      document or ESI should be imaged showing tracked changes and comments;

               21              (j)      reasonable efforts will be used to scan documents at or near their original size, so

               22      that the print or image on the document appears straight and not skewed. Reducing image size may

               23      be necessary to display production numbers and confidentiality designations without obscuring

               24      text;

               25              (k)      physically oversized originals will appear reduced. A producing party reserves the

               26      right to determine whether to produce oversized documents in their original size. A receiving party

               27      may request that specific oversized documents be produced in their original size for good cause;

               28              (l)      if particular documents warrant a different format, the parties will cooperate to
  COOLEY LLP
ATTORNEYS AT LAW
                                                                       3.
   PALO ALTO
                                     [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF ESI (CASE NO. 5:19-CV-03445-LHK)
                            Case 5:19-cv-03445-LHK Document 54 Filed 06/01/20 Page 5 of 8



                   1   arrange for the mutually acceptable production of such documents. The parties agree not to degrade

                   2   the searchability of documents as part of the document production process;

                   3           (m)      a producing party shall globally de-duplicate (i.e., de-duplicate across custodians)

                   4   by exact duplicate families using MD5 or SHA-1 hash values. The parties will make reasonable

                   5   efforts to ensure that only exact (bit-by-bit) duplicates are subject to de-duplication. If de-duplicated

                   6   copies are removed from a production because they are exact duplicates of previously produced

                   7   documents, a metadata overlay .DAT file updating the Custodian values for the already produced

                   8   document should be provided at reasonable intervals. Hard-copy documents shall not be eliminated

                   9   as duplicates of responsive ESI. A producing party shall use a uniform description of a particular

               10      custodian across productions;

               11              (n)      a producing party may also de-duplicate emails in such a way as to eliminate earlier

               12      or incomplete chains of emails, and produce only the most complete iteration of an email chain

               13      (“email thread suppression”). If a party opts to use e-mail thread suppression, responsive and non-

               14      privileged unique attachments within an e-mail chain must still be produced along with the parent

               15      e-mails that contain those corresponding attachments. If a producing party uses such email thread

               16      suppression for its productions, it shall notify the receiving party of such use. Any party opting to

               17      de-duplicate in a different manner from the foregoing procedure shall disclose their de-duplication

               18      methodology to the receiving party before de-duplication. If the receiving party objects to the

               19      methodology, it shall timely raise those concerns with the producing party.

               20      6.      PHASING

               21              The parties do not anticipate phasing discovery at this point, but agree to revisit this issue

               22      if the need arises.

               23      7.      DOCUMENTS PROTECTED FROM DISCOVERY

               24              Privileged documents will be withheld on document-by-document basis. If one member of

               25      a responsive family is privileged and the other members of the family are not privileged, that

               26      privileged document will be withheld or redacted and each non-privileged family member will be

               27      produced as long as any member of the family is responsive. To the extent any such document is

               28      withheld on the basis of attorney/client privilege, it should be identified using a single page TIFF
  COOLEY LLP
ATTORNEYS AT LAW
                                                                        4.
   PALO ALTO
                                     [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF ESI (CASE NO. 5:19-CV-03445-LHK)
                            Case 5:19-cv-03445-LHK Document 54 Filed 06/01/20 Page 6 of 8



                   1   placeholder, stating “Withheld as Privileged,” which will not relieve any obligation to include the

                   2   document on a Privilege Log.

                   3           If the producing party redacts information from a page, the producing party shall “burn” a

                   4   visible text box with descriptive language, indicating the nature of the redaction, onto the document

                   5   image over the information it intends to redact. If the producing party redacts a document, the

                   6   metadata fields must nonetheless be produced to the extent the fields are already populated in the

                   7   ordinary course, with the exception of email subject, which may be withheld from all redacted

                   8   emails. Additional metadata fields deemed privileged may be redacted only to the extent necessary

                   9   to protect the privilege.

               10              Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work-product-protected

               11      document, whether inadvertent or otherwise, is not a waiver of privilege or protection from

               12      discovery in this case or in any other federal or state proceeding. For example, the mere production

               13      of privileged or work-product-protected documents in this case as part of a mass production is not

               14      itself a waiver in this case or in any other federal or state proceeding.

               15              The parties agree to discuss appropriate scope and terms for privilege logs, and whether the

               16      use of metadata privilege logs may be appropriate.

               17      8.      MODIFICATION

               18              This Stipulated Order may be modified by a stipulated order of the parties or by the Court

               19      for good cause shown.

               20              IT IS SO STIPULATED, through Counsel of Record.

               21

               22

               23

               24

               25

               26

               27

               28
  COOLEY LLP
ATTORNEYS AT LAW
                                                                         5.
   PALO ALTO
                                   [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF ESI (CASE NO. 5:19-CV-03445-LHK)
                          Case 5:19-cv-03445-LHK Document 54 Filed 06/01/20 Page 7 of 8



                   1   Dated:         May 29, 2020                      COOLEY LLP
                                                                        MICHAEL G. RHODES (116127)
                   2                                                    MARK F. LAMBERT (197410)
                                                                        TIJANA M. BRIEN (286590)
                   3                                                    JESSIE SIMPSON LAGOY (305257)

                   4

                   5                                                     /s/ Mark F. Lambert
                                                                        Mark F. Lambert (197410)
                   6                                                    Attorneys for Plaintiff
                                                                        MAGIC LEAP, INC.
                   7

                   8   Dated:         May 29, 2020                     ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                                       JARED BOBROW (133712)
                   9                                                   DIANA M. RUTOWSKI (233878)
                                                                       GEOFFREY G. MOSS (258827)
               10                                                      DONNA T. LONG (311250)
               11

               12                                                         /s/ Jared Bobrow
                                                                        Jared Bobrow (133712)
               13                                                       Attorneys for Defendants
                                                                        CHI XU and HANGZHOU TAIRUO
               14                                                       TECHNOLOGY CO. Ltd., d/b/a NREAL
               15
                                                                  ATTESTATION
               16
                                I attest that, under Civil Local Rule 5-1(i)(3), I have obtained concurrence in the filing of
               17
                       this document from all Signatories.
               18
                       Dated:         May 29, 2020                      COOLEY LLP
               19                                                       MICHAEL G. RHODES (116127)
                                                                        MARK F. LAMBERT (197410)
               20                                                       TIJANA M. BRIEN (286590)
                                                                        JESSIE SIMPSON LAGOY (305257)
               21

               22
                                                                        /s/ Mark F. Lambert
               23                                                       Mark F. Lambert (197410)
                                                                        Attorneys for Plaintiff
               24                                                       MAGIC LEAP, INC.
                       218422507
               25

               26

               27

               28
  COOLEY LLP
ATTORNEYS AT LAW
                                                                          6.
   PALO ALTO
                                    [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF ESI (CASE NO. 5:19-CV-03445-LHK)
                         Case 5:19-cv-03445-LHK Document 54 Filed 06/01/20 Page 8 of 8



                   1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

                   2

                   3   Dated:     June 1, 2020
                                 ________________
                                                                   Honorable Susan van Keulen
                   4                                               United States Magistrate Judge
                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
  COOLEY LLP
ATTORNEYS AT LAW
                                                                     7.
   PALO ALTO
                                [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF ESI (CASE NO. 5:19-CV-03445-LHK)
